Citation Nr: 0206061	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  93-11 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 1990 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  In January 1994 and June 
1997, the Board remanded the case back to the RO for 
additional development.  The development having been 
completed, the case now is before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of his 
claim.

2.  Competent medical evidence does not show that any 
acquired psychiatric disorder, first clinically manifested 
many years after service discharge, is related to active 
duty.
 
3.  The veteran was not in combat and does not have a 
diagnosis of PTSD based upon a verified stressor from 
service.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service, nor may a psychosis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1113, 1132, 1137, 1153, 5103A, 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2001); 66 
Fed. Reg. 45,620, 45,620-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304(f) (2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001).  This liberalizing legislation is applicable to 
the veteran's claim.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Further, during 
the pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

In this case, as explained below, before the enactment of the 
VCAA, the RO took action that was consistent with the 
notification and duty to assist provisions of the VCAA. 

First, the RO notified the veteran of the evidence needed to 
substantiate his claim in a May 1991 statement of the case 
and later supplemental statements of the case (SSOCs) dated 
in December 1992, November 1996, and May 2001.  In 
particular, the RO advised the veteran of what must be 
demonstrated to establish service connection for an acquired 
psychiatric disorder, including on a presumptive basis and 
notified him of the need for credible evidence that the 
claimed in-service stressor(s) occurred and medical evidence 
linking his psychiatric/PTSD symptomatology to the claimed 
stressor(s).  The RO then proceeded to consider the claim on 
the merits and informed him that there was no evidence of a 
psychiatric disorder manifested to a compensable degree 
within one year from the date of discharge and that his PTSD 
diagnosis was based on the veteran's own uncorroborated 
accounts of traumatic events and, as such, was insufficient 
to substantiate his claim; thus there was no competent 
evidence showing that any psychiatric disorder to include 
PTSD was incurred in or aggravated by service.  The May 2001 
SSOC also advised the veteran of the notification and duty to 
assist provisions of the VCAA.  The RO provided the veteran 
several opportunities to supplement his claimed stressor 
information and to present argument and additional evidence 
on this matter.  On several occasions, the veteran availed 
himself of this opportunity by submitting written statements 
and additional medical evidence.

Second, the RO secured all evidence identified by the veteran 
as being pertinent to his claim, including a private hospital 
report dated in August 1989, an October 1989 Social Security 
Administration (SSA) psychological evaluation, VA outpatient 
and inpatient treatment records including psychological 
evaluations in August 1989 and August 1995, successive 
National Personnel Records Center (NPRC) searches for 
records, and several referrals to the United States Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly the U. S. Army and Joint Services Environmental 
Support Group (ESG)) to verify his claimed stressors.  The RO 
also afforded the veteran VA examinations in January 1990, 
September 1992, July 1995, January 1998, and April 2000.  The 
Board is unaware of any other available evidence that might 
substantiate the veteran's claim.  In particular, the Board 
notes that, in a statement received in August 1997, the 
veteran indicated that all of his treatment for his 
psychiatric problems had been at the VA Outpatient Clinic, 
Crown Point; Crown Point treatment records from February 1990 
to April 2000 are associated with the claims file.  In light 
of the foregoing, the Board finds that the RO has notified 
the veteran of the evidence needed to substantiate his claim 
and has obtained and fully developed all relevant evidence 
necessary for an equitable disposition.  As such, there has 
been no prejudice to the veteran that would warrant further 
development or notice, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

The Board also notes that VA has changed the criteria 
set forth in 38 C.F.R. § 3.404(f) pertaining to service 
connection for PTSD twice during the pendency of this 
appeal.  The first amendments became effective March 7, 
1997.  See Direct Service Connection (Post-Traumatic 
Stress Disorder), 64 Fed. Reg. 32,808 (June 18, 1999).  
The second amendments became effective March 7, 2002.  
See Post-Traumatic Stress Disorder Claims Based on 
Personal Assault, 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 
2002) (to be codified as amended at 38 C.F.R. 
§ 3.304(f)).  The Board finds that the pre- and post-
1997 criteria for evaluating PTSD claims are 
substantially the same, as both versions of the 
regulations require medical evidence establishing a 
diagnosis of the condition, credible supporting evidence 
that the claimed in-service stressor occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (1996), (2001).  The 1999 
amendments that were retroactively effective to 1997 
primarily codified the Court's decision in Cohen v. 
Brown, 10 Vet. App. 128 (1997), and brought 38 C.F.R. 
§ 3.304(f) in line with the governing statute, 
38 U.S.C.A. § 1154(b) (West 1991), which relaxed certain 
evidentiary requirements for PTSD claimants who have 
combat-related stressors.  The 2002 amendments pertain 
to PTSD claims resulting from personal assault.  Since 
the veteran's claim is not based on a personal assault 
and he was not in combat, the 1997 and 2002 revisions 
have not changed the applicable criteria in a way which 
could alter the outcome of the veteran's claim.  The 
current version is more favorable to the veteran and 
will be considered in adjudicating his claim.  
Therefore, the veteran would not be prejudiced by the 
Board proceeding to the merits of his claim.  See 
Bernard, 4 Vet. App. at 393-94; see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in the current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. 
§ 1110 (West Supp. 2001); 38 C.F.R. § 3.303 (2001). Where a 
veteran who served for ninety (90) days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as a psychosis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

An Acquired Psychiatric Disorder

Service medical records show no complaint or diagnosis of, or 
treatment for, an acquired psychiatric disorder to include 
PTSD.  Both the veteran's induction and separation 
examination reports indicate normal psychiatric clinical 
findings.  

The first medical evidence of any psychiatric pathology was a 
week-long private hospitalization in August 1989.  That 
hospital report reflects no prior history of psychiatric 
treatment and shows diagnoses of organic personality disorder 
and polysubstance abuse.  An August 1989 VA psychological 
evaluation reflects diagnoses of organic personality 
disorder, explosive type, polysubstance dependence (based on 
a reported history of using opium, heroin and marijuana while 
in Vietnam and speed, heroin, cocaine and PCP for twelve 
years following discharge), and borderline personality 
disorder.  The veteran reported feeling depressed since 1967 
(prior to service) and having a nervous breakdown in 1983 and 
attempting suicide.  The psychologist ruled out PTSD, even 
though the veteran's scores for PTSD were elevated, because 
the veteran appeared to be skewing the results by over-
pathologizing and exaggerating his problems.  An August 1989 
VA outpatient treatment report shows a diagnosis of major 
depression.  An October 1989 SSA psychological evaluation 
shows diagnoses of polysubstance abuse and dependence and of 
borderline personality disorder. 

At a January 1990 VA examination, the veteran gave no history 
of any psychiatric problems during military service.  The 
January 1990 VA examiner diagnosed schizoaffective disorder. 
Although a November 1993 VA hospitalization report shows 
diagnoses of PTSD, history of polysubstance abuse, alcohol 
dependence, and borderline personality disorder, the report 
notes that it was unclear whether the veteran had actually 
seen any combat while in Vietnam and contain no reports of 
actual stressor incidents.  A July 1995 VA examiner diagnosed 
the veteran with PTSD based on the veteran's self-reported 
history without verification of the service record, his 
complaints of depression, nightmares and flashbacks related 
to his war experiences and his attendance in a PTSD group.  
An August 1995 VA psychological evaluation shows diagnoses of 
dysthymia, early onset, polysubstance dependence and 
borderline personality disorder.  Crown Point VA treatment 
records from 1990 to 2000 show diagnoses of dysthymia, PTSD, 
intermittent explosive disorder, and organic personality 
syndrome.  Most recently, in April 2000, a VA examiner 
diagnosed the veteran with schizoaffective disorder, based on 
examination of the veteran and review of his records.  

Nowhere in the records is there a medical opinion of a nexus 
or link between the veteran's currently diagnosed psychosis, 
or any other acquired psychiatric disorder (except PTSD), and 
his military service.  The veteran has not presented a 
competent medical opinion of such etiological relationship.  
The veteran did not indicate that he received medical 
treatment within the first year after discharge and he did 
not file a service-connection claim until August 1989, almost 
eighteen years after his discharge.  See, e.g., Maxson v. 
Gober, 230 F.3d. 1330 (Fed. Cir. 2000) (stating that the long 
period after service containing a lack of complaints or 
treatment could be viewed in the context of all the evidence 
as demonstrating that no disability was aggravated in 
service).  The first private treatment record indicating a 
possible psychiatric disorder was an August 1989 private 
hospital report.  

The statements of the veteran as to his belief that an 
acquired psychiatric disorder was incurred in or aggravated 
in service are not competent evidence with regard to the 
nexus issue.  See Grottveit v. Brown. 5 Vet. App. 91, 92-93 
(1993).  The law provides that, with respect to questions 
involving diagnosis or medical causation and nexus, credible 
medical evidence is required.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).  There is no evidence that the veteran 
has the requisite medical expertise to enter a medical 
judgment as to the etiology of any disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that laypersons 
are not competent to offer medical opinions).  Thus, his 
statements do not establish the required evidence needed for 
service connection.

Therefore, in the absence any medical evidence confirming 
that the veteran incurred a psychiatric disorder in service, 
or that a psychosis was manifest to a compensable degree (10 
percent) within one year following his release from active 
duty, the veteran's claim must be denied.

PTSD

Alternatively, the veteran claims that he has PTSD as the 
result of in-service stressors during his tour of duty in 
Vietnam.  

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2001); 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) 
(to be codified as amended at 38 C.F.R. § 3.304(f)); see also 
Cohen, 10 Vet. App. at 138 (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).  

Specifically, to establish entitlement to service connection 
for PTSD under the former regulation, the veteran must submit 
"...medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (1996).  
Under the revised regulation, the veteran must submit 
"...medical evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2001). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressors are consistent with 
the circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(2001); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. 
at 396.

With regard to the question of whether the veteran served in 
combat with the enemy, the Board has considered his military 
personnel and medical records and the veteran's own 
statements.  The veteran's DD Form 214 and DA Form 20 reflect 
that he served in Vietnam from August 1970 to August 1971 and 
that he received no combat citations.  His service medical 
records reveal no combat wounds.  The evidence shows that the 
veteran received the Army Commendation Medal, but it was for 
meritorious achievement in Vietnam from February 8 to March 
30, 1971.  His Military Occupational Specialty (MOS) was a 
cook.  The veteran has confirmed these findings, and has 
reported on numerous occasions that he was never in combat 
with the enemy.  In fact, in VA treatment records dated as 
far back as August 1989, the veteran reported that while in 
Vietnam, he sometimes served on guard duty and he was exposed 
to some ambush experiences, but no actual fire fights, 
indicating that he had served as an assistant in mess duty.  
The evidence of record does not establish that the veteran 
was engaged in combat with the enemy during guard duty or in 
connection with his MOS.  The Board therefore finds that, 
based on all the evidence, the veteran did not engage in 
combat during his tour of active duty. 

Because the veteran did not engage in combat with the enemy, 
his lay testimony alone is not enough to establish the 
occurrence of the alleged stressors.  Mere allegations are 
insufficient to establish service stressors for PTSD; 
instead, official service records or other credible 
supporting evidence must corroborate stressors.  See Cohen, 
10 Vet. App. at 138-50; West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 
38 C.F.R. § 3.304(f).

The veteran has submitted a number of statements concerning 
his alleged stressors in Vietnam only some of which are 
potentially verifiable.  The stressors that the RO attempted 
to verify include the following: (1) that, on September 20, 
1970, an explosion occurred within 25 feet of the "hootch" 
he was in, and that someone had thrown a hand grenade at the 
NCO and officers' living areas in the area of Dong Ha; (2) 
that, in October 1970, another attempt was made on the NCO 
and officers' living areas, although this time a gas grenade 
was thrown; (3) that, in September-October 1970, an alarm was 
sounded that the southern perimeter had been overrun, but 
everything was under control when the veteran got to the 
armory; (4) that, in February 1971, Dong Ha was shelled 
several times; (5) that enroute from Khe Sanh to Dong Ha in 
March 1971 following the end of LAM SON 719, an ambush 
occurred and a medic was killed; and (6)  that he witnessed a 
plane crash in June 1971 at Quang Tri.  

On two occasions, the RO submitted these alleged stressors to 
the ESG for verification before the June 1997 BVA remand.  In 
March 1996, ESG reported that with respect to stressor number 
(5) above, the extracts of a Operational Report - Lessons 
Learned (OR-LL) indicated that operation LAM SON 719 was 
initiated on January 30, 1971, with attacks against Fire 
Support Bases (FSBs) Fuller and Vandegrift and that the area 
of Quang Tri received enemy attacks during January and 
February 1971.  With respect to number (6), ESG indicated 
that an extract from a Daily Staff Journal (DJ) for March 27, 
1971 documented that Troop D, 3rd Squadron, 5th Cavalry (3rd 
Sqdn., 5th Cav.) had an aircraft shot down by enemy mortar 
attacks, but the DJ did not mention that the 3rd Bn., 5th 
Cav. was in the area of Quang Tri.  With regard to number 
(1), in October 1996, ESG reported that the DJs revealed that 
the 3rd Sqdn., 5th Cav. was involved in combat activities 
operating in the area of Dong Ha on September 20, 1970; the 
attached DJ indicated that "C/3-5 reported 81mm mortars 
coming close to B/3-5 36 at 2213H; called Camp Carroll and 
firing was shifted.  At 2212 C/3-5 36 reported arty rounds 
impacting close to them; called CIDG compound and imposed a 
cease fire."  Regarding number (5), ESG was unable to 
document that the 3rd Sqdn., 5th Cav. was in the area of Dong 
Ha on March 30, 1971, even though the veteran reported that 
an ambush occurred enroute to Dong Ha.  With respect to 
stressor number (2), ESG suggested, on both occasions, that 
the RO request more specific information regarding this 
incident and that the RO request directly from the NPRC 
information contained in morning reports (MRs) submitted by 
the 3rd Sqdn., 5th Cav. during 1970 and 1971.  ESG did not 
comment on claimed stressors numbers (3) and (4).  

Pursuant to the June 1997 BVA remand, another attempt was 
made to verify stressors numbers (3), (4) and (5).  In an 
August 1997 response, the USASCRUR report enclosed copies of 
a unit citation submitted by the 1st Infantry Brigade, 5th 
Infantry Division for the period January 29 through April 7, 
1971 and reflected that the 1st Infantry Brigade, 5th Infantry 
Division participated in the most significant combat 
operations ever undertaken during the Vietnam War on January 
29, 1971, in the area of Khe Sanh.  The USASCRUR indicated 
that it did not maintain MRs, which could be ordered from the 
NPRC and used to verify daily personnel actions such as 
wounded in action, killed in action, missing in action, etc.  
In a January 2002 response to a request for a search of the 
MRs to ascertain whether the veteran was involved in any type 
of combat, the NPRC indicated that combat activities are not 
part of the MRs.

In January 1998, the RO submitted a stressor report for the 
VA examiner to review, outlining the veteran's stressors as: 
(1) the veteran claimed that enroute from Khe Sanh to Dong Ha 
in March 1971 following the end of LAM SON 719 an ambush 
occurred and a medic was killed; (2) an ESG report indicated 
that operation LAM SON 719 was initiated on January 30, 1971, 
with attacks against FSBs Fuller and Vandegrift and that the 
area of Quang Tri received enemy attacks during January and 
February 1971; and (3) the veteran claimed that he witnessed 
a plane crash in June 1971 at Quang Tri.  The report 
indicated that an extract from a DJ for March 27, 1971 
documented that Troop D, 3rd Sqdn., 5th Cav. had an aircraft 
shot down by enemy mortar attacks; however, the DJ did not 
mention that the 3rd Bn., 5th Cav. was in the area of Quang 
Tri.  The RO's report revealed that the veteran had 
repeatedly indicated that he was with the 3rd Bn., 5th Cav., 
9th Infantry Division and that he was with the headquarters 
division from September 1970 to April 1971 and with D troop 
from April 1971 to August 1971.  The headquarters troop was 
in Dong Ha and D troop was in Quang Tri.  After reviewing the 
RO's stressor report and the claims file and examining the 
veteran, an April 2000 VA examiner diagnosed the veteran with 
schizoaffective disorder and added that the criteria for PTSD 
were not met.  He noted that the January 1998 VA examiner had 
given the veteran a diagnosis of PTSD, but the April 2000 VA 
examiner opined that there were no military stressors to 
support such a diagnosis.  His report reflected that the 
veteran stated that he was not in combat and actually did not 
witness combat or soldiers and Vietnamese being killed.

There is no credible supporting evidence of the veteran's 
actual presence during occurrence of any claimed in-service 
stressors.  See 38 C.F.R. § 3.304(f); see also Moreau, 9 Vet. 
App. at 396.  In particular, the ESG was unable to verify 
that an explosion occurred within 25 feet of the veteran 's 
hooch or that a grenade had been thrown at the NCO and 
officer's living areas on September 20, 1970, even though it 
indicated that the 3rd Sqdn., 5th Cav. was involved in combat 
activity in the area of Dong Ha.  With respect to stressor 
number (2), the veteran supplied insufficient information to 
allow for verification.  ESG and USASCRUR provided no 
verification with regard to numbers (3) and (4).  With 
respect to number (5), USASCRUR could not verify that an 
ambush occurred or that a medic was killed towards the end of 
operation LAM SAM, which was focused around Khe Sanh.  
Similarly, with respect to number (6), ESG revealed that an 
aircraft had been shot down in March 1971 when the veteran 
was in Dong Ha, not June 1971 when he was in Quang Tri, but 
failed to indicate whether it was in the area of Quang Tri.  
Further, there is no corroborating evidence to establish that 
the veteran was present at the time of the crash.  Finally, 
the veteran's official service records provide no 
corroboration of any in-service stressor.

Although the record contains medical diagnoses of PTSD, as 
evidence by the January 1998 VA examination report, that 
diagnosis and others in the claims file were based upon the 
veteran's alleged, unverified service history of stressors 
while stationed in Vietnam and without reviewing the 
veteran's claims file.  The Board, however, is not bound to 
accept diagnoses and opinions by physicians who base a 
diagnosis of PTSD solely on the veteran's unsupported 
statements.  See Black v. Brown, 5 Vet. App. 177 (1993); see 
also Swann v. Brown, 5 Vet. App. 229 (1993).  Nor is the 
Board bound to accept the veteran's uncorroborated accounts 
of in-service stressors or the opinions or diagnoses by 
physicians who rely on the veteran's account of his stressful 
military service.  Id.  On the other hand, the Board finds 
the April 2000 VA examiner's opinion is more probative 
because he reviewed the RO's stressor report and the claims 
file in addition to examining the veteran, before diagnosing 
the veteran with schizoaffective disorder and opining that 
the criteria for PTSD were not met.  Unlike the January 1998 
VA examiner, who had given the veteran a diagnosis of PTSD, 
the April 2000 VA examiner opined that there were no military 
stressors to support such a diagnosis.  His report reflected 
that the veteran stated that he was not in combat and 
actually did not witness combat or soldiers and Vietnamese 
being killed.  Thus, there is no competent evidence that the 
veteran has PTSD related to verified stressors.
 
The only evidence the veteran has submitted to support his 
claimed stressors are his own statements.  This is not 
sufficient where combat service is not documented and he has 
not provided sufficient detail to permit the VA to verify his 
claimed stressors.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 
3.304(f).  The duty to assist is "not a one way street," and 
the RO can only proceed so far without help from the veteran 
himself.  Warmhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
Where the evidence fails to support any verifiable in-service 
stressor, service connection for PTSD must be denied.  Under 
the circumstances described above, it is the Board's judgment 
that no reasonable possibility exists that further assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001).  The veteran's claim for 
service connection for PTSD therefore fails on the basis that 
the preponderance of the evidence is against the claim that 
he has PTSD due to a verified stressor from service.

Under the circumstances here, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD, and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001) (as amended by 66 Fed. Reg. at 
45,630); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the claim must be denied.


ORDER


Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



		
	S. L. Kennedy
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

